Citation Nr: 1431369	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1955 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to insure a total review of the evidence.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD does not manifest itself in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  

2.  PTSD does not prevent him from securing and following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The appeal arises from a disagreement with an initial rating decision in June 2010, which granted service-connection for PTSD at 50 percent disabling. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

For the Veteran's claim for TDIU, poper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). The notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The RO provided a pre-adjudication VCAA notice letter for TDIU, in March 2011, prior to the denial of TDIU in the May 2014 Supplemental Statement of the Case.  Therefore, VA fulfilled its duty to notify.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, in a SOC or SSOC, is sufficient). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, private medical records, and some service treatment records.  Specifically, private medical records from Goldsboro Pysch clinic are associated with the file. 

VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities." See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Moreover, the United States Court of Appeals for Veterans Claims has recently held that "a combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities." See Floore v. Shinseki, 26 Vet. App. 376, (2013).   

In March 2014, VA provided the Veteran with a PTSD examination and obtained a medical opinion addressing the extent of the Veteran's PTSD and the impact to the Veteran's daily activities, and functioning.   The PTSD examination and opinion is adequate with regard to TDIU, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions as to effect the Veteran's symptoms of PTSD plays on his daily functioning.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

Additionally, the prior remand instructions were substantially complied with for the Veteran's claim for service connection for PTSD and TDIU.  The December 2013 Board remand instructions stated that the Veteran be given an opportunity to supplement the record, undergo an examination and readjuciate the claim.  In February 2014, the Veteran was sent correspondence, in March 2014 the Veteran underwent a VA examination, and in May 2014 a Supplemental Statement of the Case was furnished.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
 
As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 

Legal Criteria

The Veteran has been assigned a 50 percent evaluation for PTSD effective December 2008.  The Veteran seeks an increased initial evaluation.  The Board assumes the Veteran is seeking the highest evaluation possible for PTSD.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, 9411.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning. A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF is important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The Veteran filed a claim for PTSD in December 2008, which stated that he had a nervous condition for years.  The Veteran argued in his Notice of Disagreement, received in August 2010, that based on his assigned GAF score, and that based on the evidence from his private physician he should be afforded a higher disability rating; the Veteran essentially argued that his treating physician should be deemed more probative.  

Private treatment records from Dr. H. at the Goldsboro Clinic are associated with the record.  Treatment records show that the Veteran sought private psychological care from January 2009 to July 2010.  The Veteran's earliest treatment record from January 2009, shows that the Veteran reported that he had a panic attack monthly which lasted three to four minutes, startled easily, and suffered from hypervigilance.  The Veteran stated that he sleeps two hours at a time and will wake in panic for two to three minutes.  The Veteran denied experiencing flashbacks, and stated that he socializes rarely with family and friends, and has some memory problems.  The Veteran reported always having a diminished interest level, and worry.  The Veteran reported rarely having anger, sadness, fear, depression, helplessness, and hopelessness.  The Veteran was diagnosed with PTSD and assigned a GAF of 45.    

In review of the Veteran's private treatment from January 2009, the Veteran stated that he typically suffered from nightmares once to three times a month, was unable to sleep more than four to six hours a night, and had panic attacks once or twice a month which lasted approximately five minutes, was easily startled, had hypervigilance and had flashbacks roughly three times a week.  The Veteran reported the same socialization and memory symptoms.  The Veteran reported that he would rarely or occasionally have anger, sadness, depression, diminished energy level, mood swings, and worry.  The Veteran was assigned GAF scores between 45 and 55.     

In December 2009 the Veteran reported having panic attacks once or twice a month which last approximately five minutes, nightmares roughly monthly, slept four to six hours a night, and had flashbacks about three times a week, with no other major symptomatology.  The Veteran reported that he rarely had anger, sadness, depression, lowered interest, mood swings and worry.  A GAF score of 50 was assigned.   In March 2010 the Veteran complained of only being able to sleep four to six hours. In July 2010 the Veteran complained of one to two nightmares a week, and was assigned a GAF of 45.

The Veteran underwent a VA PTSD examination in August 2009.  The examiner reviewed the Veteran's service treatment records and found three episodes of anxiety attacks while in service, which occurred in 1973 and 1974.  The examiner reviewed the Veteran's medical, military, and post-military history, conducted a psychological examination, including review of memory, PTSD stressors, PTSD symptoms, and gave a diagnosis.  In review of the Veteran, the examiner found that he was neatly groomed, showed signs of lethargy, had clear speech, was cooperative, and anxious with depressed mood.  The Veteran did not suffer from delusions, or hallucinations, had good judgment, without inappropriate behavior.  The Veteran reported having symptoms associated with panic attacks once per month, and improved with medication.  The Veteran did not have suicidal or homicidal thoughts.  The Veteran also had good impulse control with no episodes of violence.  The Veteran stated that he had problems shopping, and that all other daily activities were unaffected.  The Veteran indicated he had mild impairments to recent and immediate memory.  The Veteran stated that he forgets appointments and sometimes forgets where he places objects.

The August 2009 VA exam included a review of the Veteran's PTSD symptoms.  The Veteran reported persistent re-experiencing of the traumatic event by recurrent distressing dreams, with intense psychological distress of cues to the traumatic event.  The Veteran also made efforts to avoid thoughts, feelings or conversations associated with the trauma.  The Veteran had difficulty falling or staying asleep with difficulty concentrating, and had hypervigilance and exaggerated startle response.   The examiner found that the Veteran's condition causes clinically significant distress or impairment in social and occupational areas of functioning.  Due to the intensity in which the Veteran experienced his nightmares the examiner found the Veteran's PTSD symptoms severe.  The Veteran was diagnosed with PTSD and assigned a GAF of 58.  The Veteran reported that he retired early due to difficulties working around a large group of people, and that due to a stressful social environment he no longer worked.  The Veteran stated that he does drink coffee with a small group of people every morning but that they leave the restaurant before it is too crowded.  The Veteran stated the he fishes, and stated he had some difficulties with social activities due to fatigue from insomnia.  The Veteran's major complaint was dealing with crowds.  The examiner found that the Veteran was not totally occupational and socially impaired.  The examiner found that the Veteran suffered from deficiencies in thinking, family relations, work and mood, but not judgment.       

In March 2014 the Veteran underwent a PTSD Disability Benefits Questionnaire (DBQ) examination.  The examiner reviewed the Veteran under the DSM-V, however stated that in arriving at any mental disorder diagnosis, the examiner's opinion would be the same under the DSM-IV.  The examiner found that the Veteran did not meet the symptoms criteria for any mental disorder diagnosis, including PTSD.  The Veteran did not describe intrusive symptoms, avoidance symptoms, arousal symptoms, or negative alterations in cognitions and mood associated with his traumatic events.  The examiner stated that the Veteran does suffer from sleep problems, however there was no evidence of a functional impairment due to the symptoms associated with the Veteran's trauma.  The examiner stated that the Veteran did not have social or occupational impairment.  The Veteran described numerous instances in which he was able to maintain interpersonal relationships, with his siblings, wife, children, grandchildren, and great-grandchildren.  The Veteran denied a history of having problems with coworkers or supervisors and denied being unable to complete work related tasks.  The Veteran stated that he has a preference for living away from strangers which the Veteran attributed to his upbringing on a farm. 

In determining the clinical findings of the Veteran, the examiner reviewed the Veteran's VA e-folder, social history, military history, medical history, and PTSD symptoms.  In review of the Veteran's family history, the Veteran stated that he has seven brothers and three sisters, and self-described having good relationships with family members; the Veteran also stated that he tries to see his remaining siblings often.  The Veteran stated that he does not have many friends because most of his Navy friends have passed away.  The Veteran stated that he fishes with his son, and that he plants flowers and has a vegetable garden.  The Veteran reported that he was currently married and had been with his wife fifty-three years.  The Veteran stated that he lives with his wife, granddaughter, and several great-grandchildren.  The Veteran stated that he has eight children, seventeen grandchildren, and four great-grandchildren, and that his family is very close, and they eat together almost every Sunday.  The Veteran reported a good relationship with his wife, and that he enjoyed helping in raising his great-grandchildren.  

In review of the Veteran's occupational and educational history, the Veteran stated that he worked in housekeeping at the Durham VAMC for seventeen years, and that he was able to handle the work, denied problems with supervisors, and was able to work well alongside most coworkers.  The Veteran reported that he stopped working, to retire for a second time, after his first retirement serving in the Navy for twenty years.  The Veteran was not undergoing any mental health treatment and was not prescribed any medication at the time of the March 2014 VA examination.  The Veteran reported that he sought mental health treatment from Dr. E.H. though stopped three years ago and the Veteran did not notice a change in his condition after he stopped going to the private physician.  The examiner noted a negative history of depression screens.  The Veteran denied suicidal or homicidal ideation and complained of being lethargic sometimes.  The Veteran reported a decrease in anxiety attacks, and that he has one every other month during the middle of the night.  The Veteran denied any anger or outbursts, and denied feelings of hypervigilance, or a heightened startle response.  The Veteran reported that he has problems sleeping once or twice a week, and that he can sometimes stay awake for hours.  The Veteran reported that he would prefer to be by himself and alone, though he would never want to be without his family.  The Veteran reported that he avoids large crowds and does not go to community functions or shows.  The Veteran did state that he can go grocery shopping because it has fewer people.  The Veteran reported that sometimes he has dreams about his time in the Navy.  The Veteran reported having memory issues in that he sometimes forgets his great-grandchildren's names, and denied problems concentrating.  

In review of the Veteran's daily activities, the Veteran states that he cooks breakfast, and helps take care of his great-grandchildren, including changing diapers.  The Veteran stated that in the winter it is difficult on his knees to be outside, but when the weather warms up he works in the yard.  The Veteran denied any problems with completing activities of daily living, though a few months prior to the examination he needed to use a wheelchair due to osteoarthritis in his knees.  The Veteran was able to walk with a cane.      

The examiner found that the Veteran does not meet the full criteria for PTSD.  The Veteran was deemed cooperative and polite during the examination, the Veteran was in good hygiene, with appropriate eye contact.  The examiner stated that the Veteran's memory was adequate, and showed the ability to engage in abstract thinking.  The Veteran did not show evidence of hallucinations, delusions or paranoia.  The Veteran was deemed capable of managing his own finances.  

In conclusion, the examiner found that the Veteran's symptoms was not consistent with a diagnosis of PTSD.    

Based on the evidence of record, the Veteran has not exhibited occupational and social impairment in most areas of his livelihood.  The Veteran has maintained a healthy marriage, and contact with his large extended family.  The Veteran reported that he use to get coffee with friends, and that he takes care of his great-grandchildren.  The Veteran also stated that he spends time with his family nearly every Sunday for dinner.  The Veteran stated a preference of being away from large crowds, though stated that he goes grocery shopping and can handle a small amount of people.  The Veteran also relayed aspirational wishes to live away from society but that he would not leave his family.  Thus the Veteran does not show deficiencies in his family relations, nor does the Veteran show an inability to establish relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The results from the Veteran's August 2009, and March 2014 examination do not show any impairment to judgment.  Furthermore, the Veteran has not shown major impairment to thinking or mood, which shows difficulty in interacting with people or the inability to deal with stressful situations.  38 C.F.R. § 4.130, Diagnostic Code 9411.

While the Veteran stated he suffers from anger, depressed mood, worrisome, heightened startle response, and trouble sleeping, the Veteran has not exhibited suicidal or homicidal ideation, nor the intention or impulse to conduct violence or aggressive acts.  The Veteran fails to exhibit any obsessive rituals which interfere with his daily activities.  The Veteran also exhibited normal speech and showed the ability to converse with medical providers.  The Veteran complained of intermittent panic attacks, at most occurring three to four times a week lasting no longer then approximately five minutes per attack.  Thus, the Veteran does not exhibit near-continuous panic.  The Veteran additionally did not exhibit poor personal hygiene.   

The Board notes that the listed symptoms are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  38 C.F.R. § 4.130; Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Veteran's symptoms of trouble sleeping, minor memory loss, issues with large crowds, a prior history of heightened startle response, are essentially considered in the Veteran's current rating.  Thus, the Board finds that the Veteran's disability picture does not warrant a rating in excess of 50 percent for the Veteran's service-connected PTSD. See 38 C.F.R. §§ 4.2, 4.126 (2013).      

The law generally requires VA to "give a sympathetic reading to the Veteran's filings by 'determining all potential claims raised by the evidence, applying all relevant laws and regulations.'" See Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004) (quoting Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001)).   As such, the Board will respond to the Veteran's arguments made in the Notice of Disagreement.  Specifically, the Veteran contends that based on GAF scores he is entitled to a higher rating, and that preference should be afforded to his treating physician.  While GAF scores are certainly relevant to the overall assigned disability level, they are not, in and of themselves, dispositive.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). The GAF score must be considered in light of the actual symptomatology associated with the Veteran's disorder.  38 C.F.R. § 4.126(a).  The Board determined its decision on overall symptomatology, and not solely based on GAF.  Additionally, there is no "treating physician rule" requiring the Board to give additional evidentiary weight to his doctor's opinion.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  The Board did however, weigh all the medical evidence in determining the Veteran's appeal.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

 In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule. If so, the rating schedule is adequate and an extraschedular referral is not necessary. If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." These include marked interference with employment and frequent periods of hospitalization. Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected PTSD disability.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The Veteran claims that he has difficulty sleeping, panic attacks, startle response, feelings of anger, problems with crowds, and worrisome; these complaints are adequately contemplated by the rating criteria under Diagnostic Code 9411.  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration for hearing loss is not necessary.

TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). 

However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor. 38 C.F.R. § 3.341 (2013).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2013). 

In the instant case, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability. While the Veteran has a single disability rated 50 percent disabling, he does not have a combined rating of 70 percent or more. His combined rating is 50 percent. Therefore, he does not meet the threshold requirements for TDIU. 

Additionally, the Board finds that the record does not present any unusual factors that might serve as a predicate for a finding of unemployability. The Veteran has never been hospitalized for any psychiatric problems and, other than for examination purposes, is rarely seen by VA for any problems related to his service-connected disabilities (PTSD). While the Veteran reported that he previously received psychiatric treatment from a private physician, the Veteran stated that he did not notice a change since leaving the medical provider. 

For a veteran to prevail on a claim for TDIU, the record must reflect some factor which takes this case outside the norm.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  However, the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For the reasons discussed above, the Board finds the preponderance of the evidence fails to show that the Veteran's service-connected PTSD, precludes substantially gainful employment.  The Veteran's ability to care for his great-grandchildren, ability to work in his garden, and the fact that he previously did not have substantial issues in the workplace with supervisors or co-workers, shows that the Veteran is capable of gainful employment.  Furthermore, the Veteran stated that he himself decided to retire from his former job in housekeeping. 

While the Board does not dispute that the Veteran experiences some industrial impairment due to his service-connected disability, the degree of impairment is adequately reflected by the current schedular rating of 50 percent.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, the Veteran's service-connected PTSD has not been so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment.    



ORDER

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.




____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


